898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dee FARMER, Plaintiff-Appellant,v.Alen J. KARLIN;  Michaelson Motors, Inc., Defendants-Appellees.
No. 89-6847.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 18, 1990.Decided:  Feb. 28, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (C/A No. 89-1580-HM)
Dee Farmer, appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Dee Farmer appeals from the district court's orders dismissing his claims under 42 U.S.C. Sec. 1983 and denying his motion under Fed.R.Civ.P. 59.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Farmer v. Karlin, C/A No. 89-1580-HM (D.Md. June 5 and Aug. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.